People v Depinto (2015 NY Slip Op 00388)





People v Depinto


2015 NY Slip Op 00388


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2014-04075
 (Ind. No. 1899/13)

[*1]The People of the State of New York, appellant,
vFrank Depinto, respondent.


Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy and Christopher M. Casa of counsel), for appellant.
Edelstein & Grossman, New York, N.Y. (Jonathan I. Edelstein of counsel), for respondent.

DECISION & ORDER
Appeal by the People from an order of the Supreme Court, Nassau County (Peck, J.), dated April 10, 2014, which, after a hearing, pursuant to a stipulation in lieu of motions, suppressed physical evidence.
ORDERED that the order is reversed, on the law, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings on the indictment.
The Supreme Court erred in determining that the People failed to establish that probable cause supported the defendant's arrest for driving while intoxicated. The testimony of the arresting officer, which the Supreme Court credited, was sufficient to demonstrate that he had reasonable grounds to believe that the defendant was intoxicated and had been operating his vehicle in that state (see People v Shaffer, 95 AD3d 1365, 1366; People v Fenger, 68 AD3d 1441, 1443; People v Gibeau, 55 AD3d 1303, 1304; People v Schmitt, 262 AD2d 588). Accordingly, the Supreme Court should not have suppressed physical evidence.
RIVERA, J.P., SKELOS, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court